Exhibit 10.27

 

SEVERANCE AGREEMENT AND MUTUAL RELEASE

 

This Severance Agreement and Mutual Release (“Agreement”) is made and entered
into by and between CYTORI THERAPEUTICS, INC., formerly known as MACROPORE
BIOSURGERY, INC. (the “Company”) and SHARON SCHULZKI.

 

WHEREAS, SHARON SCHULZKI has been employed by the Company in one of the
following capacities since July 17, 2000: Vice President of Marketing and Sales,
Senior Vice President of Spine, and Chief Operating Officer;

 

WHEREAS, SHARON SCHULZKI was on a paid leave of absence effective June 22, 2005
and an unpaid leave of absence effective June 27, 2005;

 

WHEREAS, the parties have now decided to sever the employment relationship and
SHARON SCHULZKI desires to receive enhanced severance pay in exchange for the
releases contained in this Agreement;

 

WHEREAS, SHARON SCHULZKI and the Company desire to ensure a completely amicable
parting and to settle fully and finally any and all differences or claims that
might otherwise arise out of SHARON SCHULZKI’s employment with the Company and
the cessation of her employment;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

 

1.                                       Termination Of Employment Relationship.
The parties mutually agree that the employment relationship shall terminate and
cease effective as of August 5, 2005 (“Termination Date”).

 

2.                                       Consideration. In consideration of this
Agreement, CYTORI THERAPEUTICS, INC. agrees to pay SHARON SCHULZKI a lump sum of
seven (7) times her monthly salary (total = $155,164.00) less standard tax and
withholding requirements. The Company also agrees to allow SHARON SCHULZKI a two
(2) year period of time from the Termination Date to exercise One Hundred
Percent (100%) of her vested stock options, which equals Two Hundred Fifty Three
Thousand, Seven Hundred Forty Three (253,743) options, upon the terms provided
in the 1997 MACROPORE BIOSURGERY, INC. Stock Option and Stock Purchase Plan and
the 2004 Equity Incentive Plan.

 

3.                                       Confidentiality. The parties understand
and agree that this Agreement, and the matters discussed in negotiating its
terms, are entirely confidential. It is therefore expressly understood and
agreed that SHARON SCHULZKI will not reveal, discuss, publish or in any way
communicate any of the terms, amount or fact of this Agreement to any person,
organization or other entity, except as may be required by law and except to
SHARON SCHULZKI’s immediate family members and professional representatives, who
shall be informed of and bound by this confidentiality clause. It is also agreed
and understood that the Company may make any disclosure of the terms of the
agreement as may be required by law.

 

4.                                       Release Of Claims By Sharon Schulzki.
Except for the payments and benefits set forth in this Agreement, SHARON
SCHULZKI, for herself and her heirs, successors and assigns, does hereby waive,
release, acquit and forever discharge Company, and Company’s parents,
subsidiaries, affiliates, and related entities or companies, and all past and
present officers, directors, shareholders, employees, agents, partners,
attorneys, heirs, successors, and assigns, (hereinafter “Company Released
Parties”) from any and all claims, actions, charges, complaints and causes of
action (hereinafter collectively referred to as “claims”), of whatever nature,
whether known or unknown, which exist or may exist on SHARON SCHULZKI’s behalf
against Company Released Parties as of the date of this Agreement, including but
not limited to any and all tort claims, contract claims, wage claims, commission
claims, bonus claims, overtime claims, wrongful termination claims, public
policy claims, retaliation claims, statutory claims, personal injury claims,
emotional distress claims, privacy claims, defamation claims, fraud claims, and
any and all claims arising under any federal, state or other governmental
statute, law, regulation or ordinance relating to employment, including but not
limited to Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the California Labor Code, and the California Fair Employment and
Housing Act covering discrimination in employment, including race, color,
religious creed, national origin, ancestry, physical or mental disability,
medical condition, marital status, military status, family care leave,
pregnancy, sex, sexual orientation, age, and harassment or retaliation.

 

5.                                       Release Of Claims By Cytori
Therapeutics, Inc. Except for the obligations of SHARON SCHULZKI set forth in
this Agreement and the provisions of Sections 6 and 7, below, the Company, for
itself and its parents, subsidiaries, affiliates, and related entities or
companies, and all past and present officers, directors, shareholders, members,
employees, agents, partners, attorneys, heirs, successors and assigns, does
hereby waive, release, acquit and forever discharge SHARON SCHULZKI and her
heirs, successors and assigns (“Schulzki Released Parties”), from any and all
claims, actions, charges, complaints and causes of action (hereinafter
collectively referred to as “claims”), of whatever nature, whether known or
unknown, which exist or may exist against the Schulzki

 

--------------------------------------------------------------------------------


 

Released Parties as of the date of this Agreement, including but not limited to
any and all tort claims, contract claims, defamation claims, breach of duty
and/or loyalty claims, public policy claims, and any and all claims arising
under any federal, state or other governmental statute, law, regulation or
ordinance, except as provided below.

 

6.                                       Claims Not Released The Company.
Notwithstanding the release language set forth in Sections 5 and 7 by the
Company, the releases described herein do not apply to any claims by the Company
against SHARON SCHULZKI for theft, fraud, embezzlement, misappropriation of
funds or trade secrets, or breach of confidentiality obligations by SHARON
SCHULZKI. The Company is not presently aware of any such claims against SHARON
SCHULZKI, but expressly reserves the right to bring such claims (if any),
notwithstanding the release language contained in Sections 5 and 7 to the
contrary.

 

7.                                       Waiver Of Rights Under Section 1542. It
is further understood and agreed by the parties hereto that each of them, as a
condition of this Agreement (except as set forth in Section 6 above), hereby
expressly waive and relinquish any and all claims, rights or benefits that she
or it may have against the other under California Civil Code section 1542, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

In connection with such waiver and relinquishment, each party hereby
acknowledges that she or it or their respective attorneys may hereafter discover
claims or facts in addition to, or different from, those which are now known or
believed to exist, but that each party expressly agrees to fully, finally and
forever settle and release any and all claims, known or unknown, suspected or
unsuspected, which exist or may exist on their behalf against the other at the
time of execution of this Agreement, including, but not limited to, any and all
claims relating to or arising from SHARON SCHULZKI’s employment with the Company
or the termination of that employment, except for those claims identified in
Section 6, above.

 

8.                                       Continuing Obligations Regarding
Confidential Or Proprietary Information. SHARON SCHULZKI agrees to abide by all
the surviving provisions of the Employment, Confidentiality, and Assignment
Agreement which she executed on July 18, 2000, including but not limited to,
promises to protect all confidential and proprietary information of Company.

 

9.                                       Release Of Age Discrimination Claims.
SHARON SCHULZKI agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act (“ADEA”) 29 U. S. C. § 621, et seq., and in
connection with such waiver:

 

a.                                       SHARON SCHULZKI is hereby advised to
consult with an attorney prior to signing this Agreement.

b.                                      SHARON SCHULZKI shall have a period of
twenty one (21) days from the date of receipt of this Agreement in which to
consider the terms of the Agreement. SHARON SCHULZKI may at her option execute
this Agreement at any time during the 21-day period.

c.                                       SHARON SCHULZKI may revoke this
Agreement at any time during the first seven (7) days following her execution of
this Agreement, and this Agreement shall not be effective or enforceable until
the seven-day period has expired.

 

10.                                 Employer Property And Trade Secrets. SHARON
SCHULZKI will return to CYTORI THERAPEUTICS, INC. any and all of its property
and documents which she may have in her possession. Including but not limited to
the following:

 

•                  All computers and related accessories (printers, etc.)

•                  Cameras, video equipment, etc.

•                  Samples

•                  Literature

 

SHARON SCHULZKI further agrees never to disclose to any person or entity any
confidential or proprietary information of or about CYTORI THERAPEUTICS, INC.,
except upon the express authorization and consent of Company.

 

11.                                 COBRA. SHARON SCHULZKI hereby acknowledges
that Company has advised her that pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) she has a right to elect continued coverage
under Company’s group health plan, at her own expense, for a period of up to
eighteen months from the date of her termination.

 

12.                                 Non-Disparagement. Company and SHARON
SCHULZKI agree that neither party will at any time defame, disparage or impugn
the reputation of the other in any future communications with any third-party or
entity.  “Disparage,” as used in this Agreement, means to make any statement,
written or oral, that casts another party in a negative light of any kind, or
implies or attributes any negative quality to another party.

 

2

--------------------------------------------------------------------------------


 

13.                                 Liquidated Damages For Breach Of
Non-Disparagement. In the event SHARON SCHULZKI breaches any component of the
Non-Disparagement clause contained in the above Section 12 at any time, SHARON
SCHULZKI acknowledges and agrees that it would be impractical or extremely
difficult to ascertain the amount of actual damages to Company. For this reason,
SHARON SCHULZKI agrees that any violation of the Non-Disparagement provision of
this Agreement shall result in the imposition of liquidated damages, and not as
a penalty, in the amount of Seven-Thousand Dollars ($7,000.00), per each
occurrence, to be paid by SHARON SCHULZKI to Company, which represents the
reasonable compensation for the loss incurred because of the breach.

 

14.                                 Ownership Of Claims. SHARON SCHULZKI
represents and warrants that she is the sole and lawful owner of all rights,
title and interest in and to all released matters, claims and demands as herein
contained and that there has been no assignment or other transfer of any
interest of any claim or demand which she may have against Company.

 

15.                                 Successors And Assigns. It is further
expressly understood and agreed by SHARON SCHULZKI that this Agreement and all
of its terms shall be binding upon each party’s respective representatives,
heirs, executors, administrators, successors and assigns.

 

16.                                 No Admission Of Wrongdoing. This Agreement
shall not in any way be construed as an admission by the released parties of any
acts of wrongdoing whatsoever against SHARON SCHULZKI or any other person.

 

17.                                 Entire Agreement. This Agreement and Release
sets forth the entire agreement between the parties hereto, and fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof.

 

18.                                 Venue. Any proceeding brought to enforce
this agreement shall be brought in San Diego Co., CA.

 

19.                                 Construction. If any provision herein shall
be deemed void, invalid, unenforceable, or otherwise stricken, in whole or in
part, this Agreement shall be deemed amended to delete or modify, as necessary,
the offending provision or provisions and to alter the bounds thereof in order
to render it valid and enforceable. The parties hereby agree to substitute a
valid provision that will most closely approximate the economic/legal effect and
intent or the invalid provision. The parties agree to execute any additional
documents that may reasonably be necessary to effectuate the purposes of this
agreement.

 

I HAVE READ AND CAREFULLY CONSIDERED THIS SEVERANCE AGREEMENT AND MUTUAL
RELEASE, AND HAVE HAD A REASONABLE PERIOD OF TIME TO CONSIDER THIS AGREEMENT
PRIOR TO SIGNING. CYTORI THERAPEUTICS, INC. HAS INDICATED THAT I AM FREE TO
DISCUSS THIS AGREEMENT WITH MY FAMILY AND HAVE IT REVIEWED BY MY ATTORNEY PRIOR
TO SIGNING IF I SO DESIRE. I AM SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY.

 

Signed:

/s/ Sharon Schulzki

 

Date:

8/5/05

 

 

SHARON SCHULZKI

 

 

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

Signed:

/s/ Christopher Calhoun

 

Date:

8/10/05

 

 

CHRISTOPHER CALHOUN

 

 

 

CEO

 

 

 

3

--------------------------------------------------------------------------------

 